DETAILED ACTION
The communication received on 12/17/2020 is acknowledged by the Examiner.  Claims 1-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide rolls in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In claim 1, it is unclear what it means by “at least one press nip following the curtain coater“ since the curtain coater and the press nip are two different components at different positions.   Similarly, it is unclear what it means by “design with a fixed or adjustable crown”.   In addition, the phrases “in particular” renders the claims indefinite because it is unclear whether the limitations following the respective phrases are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 1-2, 5, 8, 10, 11, and 13, the word “design” should be replaced with the word “defined” or “used”. 
 
In claim 3, the phrase “an accuracy” renders the claim indefinite and should be removed.
 
In claim 9, it is unclear what it means by “coatings with less than 30 P&J”.  it should specifically recite a hardness of 20.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over GUENTER HALMSCHLAGER, et al. (EP 2090694 A1) in view of CHRISTOPH HENNINGER, et al. (DE 102018100924 A1) as noted in the Applicant’s submitted IDS dated 12/17/2020.  


For the rejection of the claims below the Examiner notes that:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard
Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.
1990) (emphasis in original). A claim containing a "recitation with respect to the manner
in which a claimed apparatus is intended to be employed does not differentiate the
claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. &
Inter. 1987) [see e.g. MPEP 2114(II)] 

Therefore, where a prior art apparatus contains structure that allows for the prior art apparatus to perform an instant claim limitation based on a manner of use, the apparatus will be understood to anticipate or render obvious the claimed apparatus. 	


Regarding 1, HALMSCHLAGER discloses:  Device for applying a treatment substance (Fig. 1, the applicator unit 13, para [0001-0002] discloses “…an apparatus for applying a medium to a moving material web…”), in particular starch, on at least one side of a running product web (Para [0002]), in particular a paper or board web, by means of a least one curtain coater having a discharge nozzle and at least one press nip following the curtain coater for forming a hydraulic pressure when the product web passes through a press nip which is formed by one of two rotating press rolls and which causes the treatment substance to penetrate into the product web (Para [0025-0027] and Fig. 1 illustrates all of the elements such as material web, 12, press rolls 14 and 16, nip 18, and the applicator 13 or the curtain coater must have a nozzle and/or the likes to transfer the starch onto the moving web.  Para [0034] discloses “In this case, the contact pressure force can be variably adjustable, in particular, by means of a correspondingly configured control and/or regulating device.  As indicated by arrows in FIG. 1, in the present case, for example, the upper roller 14 can be pressed against the lower roller 16.”  Therefore, there must be a hydraulic pressure when the product web passes through a press nip.), wherein the at least one press nip is equipped with at least one heated applicator roll as a press roll to increase the penetration of the treatment substance into the product web (Fig. 1, para [0014-0015, 0019, 0022, 0025-0028, 0038, 0040].), and at least one of the two press rolls is designed with a fixed or adjustable crown. (Fig. 1, para [0036] discloses “The material web 12 can be deflected in the device 20, in particular, in a direction which is generally opposite the direction in which the material web 12 is fed to the soft counter roll 16 or to a deflection roll 28 connected upstream thereof.”  ).  
Even though HALMSCHLAGER on para [0015] indeed teaches “variably adjustable force” that is, in principal, the same as the line load, nonetheless, it does not expressly teach that adjustment of a line load in a range of 20 to 200 kN/m.   
In the same field of art, HENNINGER is directed to a method and apparatus for treating a fibrous web and/or applying starch to a moving paper web.  The starch is first applied either to one side or to both sides of the fibrous web and the fibrous web is then guided through a treatment press nip (nip) formed from a first roll and a second roll, characterized in that at least one of these rolls, preferably both rolls, has a hardness of 15 P&J (Pusey & Jones) or less, as noted on para [0010].  With that in mind, HENNINGER discloses:  adjustment of a line load in a range of 20 to 200 kN/m (Para [0024] discloses “In order to further improve the strength transfer, the line pressing force of the treatment press gap can be selected between 30 kN/m and 140 kN/m, preferably between 60 kN/m and 100 kN/m.”).   
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device for applying a treatment substance to a moving web in HALMSCHLAGER by using the line pressing force of the treatment at the press nip as taught by HENNINGER so as to improve the strength transfer of the treatment material (e.g., starch) onto the moving web.  Similarly, one of ordinary skill in the art, upon reading HENNINGER disclosure, would also have been motivated to apply its teaching of the strength-generating effect of the invention in which efficient starch transfer onto the moving web occurs at the very high-speed during the operation.         

Regarding 2, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HENNINGER further discloses:   wherein the press nip is designed as a hard nip (Para [0013], [0019], and para [0020] discloses “…the treatment press nip can be formed from two hard rolls…”.).  

Regarding 3, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HENNINGER further discloses:  wherein the curtain coater has a discharge nozzle having an outlet slot with an accuracy in the range of ± 2.5 µm to ± 10 µm in slot length with a slot width of 0.2 to 2.0 mm (Fig. 1 illustrates the applicator 13 or the curtain coater that must have a nozzle and/or the likes to transfer the starch onto the moving web.  Therefore, it is obvious by definition that a nozzle has a narrow discharge outlet to permit the treatment material to be sprayed onto to the moving web and the thus, the size of the slot is purely a design choice and intended use thereof that could readily be modified via routine optimization.).  

Regarding 4, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HALMSCHLAGER further discloses:  wherein the distance of the respective curtain coater with respect to the press nip is adjustable for an arrangement for the indirect application of the treatment substance with a selectable dwell time for the transfer of heat from the least one heated applicator roll to the treatment substance (Fig. 1 and the detail description of the disclosure such as para [0008], [0010], [0015], [0030], and [0034].).  

Regarding 5, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HENNINGER further discloses:  wherein the curtain coater is designed to apply a multi-layer curtain (Para [0022] discloses a multi-layer web, which in turn, requires to have a multi-layer curtain to form it.).  

Regarding 6, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HALMSCHLAGER further discloses:  wherein guide rolls are provided which determine a treatment path of the running product web between the curtain coater and the press nip (Fig. 1, the application roll 22 and para [0029].  The application roll 22 functions the same as a guide roll.).  

Regarding 7, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HALMSCHLAGER further discloses:  wherein the press roll with adjustable crown is a controlled deflection roll (Fig. 1, defection roll 28 and para [0036].).  

Regarding 8, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HALMSCHLAGER further discloses:  wherein both press rolls of the press nip are designed as heated applicator rolls (Fig. 1, a heated smooth press roll 14 and various parts of the disclosure, for example, [0003], [0005], [0008], [0014-0016], [0019] and para [0025].).  

Regarding 9, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HENNINGER further discloses:  wherein the applicator rolls of the press nip have coatings with less than 30 P&J (Para [0013-0014] discloses “a hardness of 20 P&J or more and the coating of the starch according to the invention can be carried out in all industrially known coating compositions, including but not exclusively the following:…”).  

Regarding 10, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HALMSCHLAGER further discloses:  wherein the press rolls of the press nip are designed as applicator rolls for a roll surface temperature of 50°C to 150°C (Para [0016] discloses “For a good smoothing effect, the temperature of the heated press roll is more than 200° C.”.  Therefore, it is obvious that an artisan could modify the ranges of the roll surface temperature via routine optimization.).  

Regarding 11, Regarding 10, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HALMSCHLAGER further discloses:  wherein the press nip is designed for line loads in the range of 20 kN/m to 200 kN/m (Para [0039] discloses “The line force in the press nip 18 is for example in a range between about 60 and about 100 kN/m.”).  

Regarding 12, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HENNINGER further discloses:  wherein an angle α for a contact point of the curtain of the treatment substance on an applicator roll of the press nip is between -90° and +45° (Fig. 1, and para [0049] discloses “Since the rollers are positioned in an oblique position, the web 5 also runs in an oblique direction, preferably at an angle of approximately 45° to the horizontal.”).  

Regarding 13, HALMSCHLAGER in view of HENNINGER discloses all of the limitations of its base claim 1.  HENNINGER further discloses:  wherein the curtain applicator is designed to control the solids content of the treatment substance in at least one layer of 25% to 55% (Para [0026] discloses “Here, a solids content of the starch can be selected between 6% and 25%, preferably between 8% and 18%.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748